 NYARI ODET'E, INC.Nyari Odette, Inc. and Local 274, Hotel & RestaurantEmployees & Bartenders International Union,AFL-CIO. Case 4-CA-7884April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn January 21, 1977, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,land conclu-sions of the Administrative Law Judge, and to adopthis recommended Order.2We shall, however, modify the remedy herein toconform with the Board's policy as expressed inValley Oil Co., Inc., 210 NLRB 370 (1974), and DrugPackage Company, Inc., 228 NLRB 108 (1977).Respondent shall notify the discharged strikersimmediately that each will be reinstated uponmaking proper application therefor. In additionthereto, we shall modify the recommended Order toprovide that backpay commence for each strikingemployee beginning 5 days subsequent to hisunconditional offer to return to work.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Nyari Odette, Inc., New Hope, Pennsylvania,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as herein modified:1. Substitute the following for paragraph 2(d):"(d) Immediately notify those employees who haveparticipated in the strike which began on February14, 1976, including Charlotte Besson, Helen Orlando,Anthony Orlando, Virginia Owens, Michelle Owens,John R. Oliver, Sallie Potts, Sallie Jean Potts, AnneBesson, Deborah Deem, Peter Cruice, Maia Deem,Marie Deem, John Owens, and Judith Ott, that it hasno objection to their reinstatement and, thereafter,upon their unconditional application therefor, offer229 NLRB No. 4them reinstatement to their former jobs or, if suchjobs are not available, to substantially equivalentjobs, and make them whole for the period commenc-ing 5 days after the date of any such application forany loss of pay they may have suffered by reason ofthe discrimination against them, by payment to themof a sum of money equal to the amount theynormally would have earned as wages and benefits,in the manner set forth in the section of this Decisionentitled'The Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.I The Charging Party has excepted to the Administrative Law Judge'sfailure to conclude that the Respondent effectively discharged its work forceprior to the time they engaged in protected concerted activity, and/or thatany application for reinstatement by said employees would have been futile.These are essentially factual findings, turning on resolutions of credibility.we have carefully examined the record and are unconvinced that a clearpreponderance of all of the relevant evidence reveals that the AdministrativeLaw Judge's credibility resolutions were incorrect and that his findingsshould be reversed. In accord with our established policy in this regard, theCharging Party's exceptions are hereby overruled. See Standard Dry WallProducts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).2 In par. 2() and (g) of the recommended Order, the Administrative LawJudge inadvertently referred to Region I. This should read "Region 4."3 Chairman Fanning. for the reasons stated in his dissenting opinions inValley Oil Co., Inc., and Drug Package Company, Inc., supra, would find thatall the discharged employees are entitled to backpay from the date of theirdischarges, subject to normal offsets, until the date that each receives a validoffer of reinstatement, and that, in the context of an unfair labor practicestrike, the 5-day rule has no logical application.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present their evidence, the National LaborRelations Board has found that we have violated thelaw and and ordered us to post this notice.WE WILL NOT engage in reprisals against ouremployees for joining, assisting, or supportingLocal 274, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, bychanging working conditions, terminating privi-leges previously enjoyed, or otherwise harassingemployees in order to discourage membership inor support of that Union.WE WILL NOT discharge, lay off, or otherwisediscriminate against employees because theyjoined, assisted, or supported a union, or becausethey engaged in a lawful strike or other lawfulconcerted activity.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed by the National LaborRelations Act.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, bargain collectivelywith Local 274, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, asthe bargaining representative of the employees inthe appropriate unit set forth below with respectto employee wages and working conditions, andany changes in wages and working conditions,and, if an agreement is reached, we will embodythe understanding in a signed agreement. Theappropriate bargaining unit is:All dining room, bar, kitchen employees,hostesses, and hat check employees em-ployed by the Company at its New Hope,Pennsylvania, restaurant, excluding all otheremployees, guards and supervisors as de-fined in the National Labor Relations Act.WE WILL make Charlotte Besson whole for anyloss of pay or benefits which she may havesuffered by reason of her termination fromemployment until the date she declined to comeback to work.WE WILL immediately notify Charlotte Besson,Helen Orlando, Anthony Orlando, Virginia Ow-ens, Michelle Owens, John R. Oliver, Sallie Potts,Sallie Jean Potts, Anne Besson, Deborah Deem,Peter Cruice, Maia Deem, Marie Deem, JohnOwens, and Judith Ott that we have no objectionto their reinstatement, and that upon theirunconditional application for such, WE WILL offerthem reinstatement to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent jobs, and WE WILL make them wholeby paying them any wages and benefits they mayhave lost because we discharged them unlawfully,commencing 5 days after any such application forreinstatement is made. If necessary, any replace-ments hired since February 14, 1976, to replacesuch employees, will be dismissed, and, if thereare still not enough positions available for all thestrikers, WE WILL put their names on a preferen-tial hiring list to be employed before any newemployees are hired.NYARI ODETTE, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Philadelphia, Pennsylvania, on June 8,9, 10, 11, and 14, 1976, upon a complaint issued on April30, 1976, as amended at the hearing, based upon chargesfiled on February 26 and March 16, 1976, by the above-' The complaint alleges changes in two specific rules, but changes inRespondent's rules generally and specifically, and changes in the manner ofnamed Charging Party (herein the Union). The complaintalleges that the above-named Respondent (I) refused andcontinues to refuse to bargain with the Union as arepresentative of an appropriate unit of Respondent'semployees, (2) changed working conditions of its employ-ees to retaliate against its employees for selecting theUnion as their bargaining representative,' (3) unlawfullyinterrogated employees about union activities, (4) terminat-ed Charlotte Besson because of her support of the Union,and (5) discharged 15 named employees alleged to beunfair labor practice strikers protesting the discharge ofBesson. It is alleged that Respondent violated Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended.Respondent's answer denies the commission of thealleged unfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board (Respondent, in theoperation of a restaurant and bar at New Hope, Pennsylva-nia, during a recent annual period had gross receipts inexcess of $500,000, and received goods valued in excess of$10,000 directly from outside the Commonwealth ofPennsylvania), and to support a finding that the Union is alabor organization within the meaning of the Act.There have been several motions, requests, and rulingsthereon, and attendant correspondence filed since the closeof the hearing. I have issued a separate order identifyingthese matters, assigning exhibit numbers to them, andreceiving them into the formal file in this proceeding. Theseposthearing matters involve the following: (I) A request byRespondent (treated as a motion) that certain rules andregulations assertedly promulgated by the PennsylvaniaDepartment of Enviornmental Resources be received inevidence. Though the documents submitted were notauthenticated as I requested, in the absence of any claimthat they are not authentic, and over General Counsel'sobjection, I have indicated to the parties that I would takeofficial notice of the documents submitted. This isdiscussed hereinafter. (2) A motion by Respondent toreopen the record for taking of additional testimony,opposed by General Counsel and the Union, was deniedon the ground that the evidence proffered was available orcould have been obtained with due diligence and presentedat the hearing. (3) A motion by General Counsel to reopenthe record to receive portions of the transcript developed ina 10(j) proceeding before the U.S. district court (occurringafter the close of the hearing in this proceeding) allegedlyaffecting the credibility of a witness in this proceeding.This motion, opposed by Respondent, was originallydenied on the basis that the motion did not provide asufficient basis for the action requested. General Counselthereafter provided certain additional particulars andmoved that the ruling denying the motion be reconsidered.In opposing General Counsel's motion, Respondent,relying upon the District Judge's findings and refusal togrant a 10(j) injunction, assertedly on the same facts as inthe present proceeding, claims that the district court'saction constitutes res adjudicata of this case, and movesthat this proceeding be dismissed on that basis or on thepresenting such rules, were litigated extensively during the heanng, asdiscussed hereinafter.138 NYARI ODETTE, INC.basis of collateral estoppel. Respondent's motion to dismisson the grounds stated is denied. See Acker Industries, Inc.,184 NLRB 472 (1970).The Board, in United Industrial Workers of NorthAmerica of Seafarers International Union of North America,AFL-CIO-Pacific District, etc. (Sea-Land Service, Inc., etal.), 207 NLRB 958 (1973), involving a motion identical tothat of General Counsel here under consideration, rejectedthe motion to introduce a posthearing 10(j) transcript intoevidence, finding that the issues could be resolved on therecord already made and upon the contentions of theparties. For the same reasons, as discussed hereinafter, Ifind that it would serve no useful purpose to reopen thismatter further and I hereby deny General Counsel'smotion.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs filed by the General Counsel, the Union,and the Respondent, I make the following:FINDINGS AND CONCLUSIONSA. IntroductionFor a number of years the Chez Odette Restaurant(herein Chez Odette) at New Hope, Pennsylvania, wasoperated by Odette Myritil (herein Odette). In the latterpart of April 1975, the operation of the restaurant wastaken over by John Nyari (herein Nyari), the principalowner of Respondent. In the latter part of 1975, the Unionbegan an organizing effort at Chez Odette and on February7, 1976 (all dates hereinafter are in 1976, unless otherwisenoted), an election was conducted by the Board in a unit ofdining room, bar, and kitchen employees and hostesses andhatcheck employees of the restaurant, in which theemployees selected the Union by a vote of 15 to 3.General Counsel's witnesses testified to a series ofincidents, allegedly harassing to the employees, occurringshortly after the election and during the course of a weekthereafter. Prominent among these incidents was Respon-dent's posting, on February 9, the next workday after theelection, of a sheet of rules for the conduct of theemployees allegedly different in form and substance fromprevious practices. These rules, the reasons for theirposting, and the prior practices were much litigated.General Counsel contends that Respondent posted theserules, and engaged in other conduct discussed hereinafter,in retaliation against the employees for selecting the Union.B. Interference With, and Restraint and Coercion ofEmployees1. The work rulesAlthough there is some slight dispute as to the form andcontent of the notice posted by Respondent, I find that thefollowing was the notice posted on February 9, on theletterhead of Chez Odette:2 An asserted state regulation against smoking in the kitchen is discussedhereinafter. The testimony of the head chef. Respondent's witness, however,NO SMOKINGTHE SURGEON GENERAL ADVISES SMOKING CAN BEDANGEROUS TO YOUR HEALTH.WAITERS AND WAITRESSESEach team is responsible for their own stations:a.b.c.d.e.Wipe chairs after each seatingClean salt and pepper shakersRefill SugarIndividual coffee potsHair nets required on dutyALL PERSONNEL ASSIGNED TO A STATION WILL REMAIN ATTHEIR STATION ALL DURING WORKING HOURS. IF STATIONIS SLOW CHECK WITH THE MANAGER AND WILL ASSISTOTHER STATIONS IF BUSY.APPEARANCEWAITRESSES: Hair neat and orderly. Nails clean andmanicured. Blouse and uniform immaculate.Stockings worn at all times. Shoes highly pol-ished.WAITERS: Hair combed and cut to reasonable length.Nails clean and trimmed. Pants cleaned andpressed. Shirt immaculate. Tie. Shoes neatlypolished. Apron free of stains./s/ John NyariRespondent's witnesses assert that these rules (exceptthat pertaining to hair nets) had been previously posted atvarious times on separate sheets of paper. Nyari thoughtthat some of these might still be posted on the bulletinboard. However, these were not produced. GeneralCounsel's witnesses denied that such rules (except thosepertaining to "side work," i.e., subpars. a, b, c, d, above)had previously been posted. Similarly, Respondent'switnesses claimed that these matters had been discussed atmeetings with employees for months before the notice wasposted. To the extent questioned, General Counsel'switnesses denied that these rules were discussed atemployee meetings, except that one witness recalleddiscussions about side work.It is clear that the Respondent had never previouslyposted accumulated rules in the form posted after theelection. A discussion of these specific rules follows.(a) Smoking: General Counsel's witnesses testified that,prior to the posting of the rules, they were permitted tosmoke in various designated places in and about therestaurant. Respondent's management agrees with this, butasserted that Respondent desired to prohibit smoking inthe kitchen which was considered unhealthy and notdesirable for good food preparation.2The employees,however, clearly understood that the new posted ruleforbade smoking anywhere in or about the restaurant,employee Sallie Potts stating, "we weren't even supposed towas that even Nyari and Finch, Respondent's management. smoked in thekitchen.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmoke in the ladies room really. .... We were not allowedto smoke, period." According to Potts, whom I credit, afterthe election and before the rules were posted, Nyari "toldus we weren't allowed to smoke anymore." Although Nyariand the restaurant manager, Leon Finch, testified generallythat the posted rules did not change previous policies, andFinch asserted that the rule was not intended to prohibitsmoking entirely, there is no evidence that Respondentmade any attempt to advise the employees that the postedrule did not mean what it plainly stated.3On the basis ofthe evidence, I find that this rule constituted a change fromprior practice.(b) Hair nets: It is clear that Respondent did not requirewaitresses to wear hair nets prior to the union election.Unlike the other asserted rules, it is not claimed that such arule has been previously posted at the restaurant. Respon-dent does say that hair nets were "discussed" at employeemeetings in connection with Respondent's concern that theemployees be neat and that their hair be orderly. Nyari andFinch testified that this matter was discussed after loosehair was found in food, which Finch said probablyoccurred in October or November 1975. However, I find,as previously stated, Respondent did not require thewearing of hair nets until the rule was posted after theelection. During the time immediately before the unionelection, in January or February, according to Nyari, hecalled the county health department, which he statedinformed him that the waitresses should wear hair nets.(Nyari states that the country health department also toldhim that the employees should not be permitted to smokein the kitchen.) However, Respondent Manager Finchadmits that, even after making it "a regulation to wear hairnets," "[Respondent is] not carrying this through at themoment because we found that the hair spray holdingrelieves that situation."As previously noted, after the close of the hearing,Respondent requested that official notice be taken ofcertain asserted rules and regulations of an agency of theCommonwealth of Pennsylvania, in particular section151.43 of those rules, which provides in part: "(b) Hairnets, caps or other effective hair covering shall be used byemployees engaged in the preparation and service of foodor washing of utensils and equipment to keep hair fromfood and food-contact surfaces," and "(c) Persons engagedin the preparation, handling or service of food shall not usetobacco in any form while in equipment and utensilwashing, food preparation or food serving areas. However,designated locations in such areas may be approved by thelicensor for smoking, where no contamination hazards willresult."These rules and regulations were either known toRespondent, or could have been ascertained with theexercise of due diligence prior to the hearing. The failure tosubmit these matters at the hearing raises questions as tothe weight which should be given to them. If properlypresented at the hearing, the applicability of these provi-sions, their proper interpretation, and the exceptions tothese provisions recognized by the authorities in day-to-: Nyari, who was much given to long-winded, rambling, and largelyunresponsive answers, indicated that he had given instructions concerningsmoking in designated places and forbidding smoking in the kitchen, beforeday enforcement could have been properly explored. As itis, the record shows that Chez Odette operated for anumber of years in a manner which Respondent now sayswas violative of these provisions even though it appearsthere were periodic investigations of the restaurant by theauthorities. Even after promulgation of the rule requiringhair nets, apparently in accord with the provisions set forthabove, Respondent admits that it is not in compliance withits own rule. Whether its current practice conforms to thestate regulations is a question that could best have beenlitigated at the hearing. In this state of the record I cannotfind that hair nets are required in restaurants in Pennsylva-nia by state authorities. I find that Respondent's rulerequiring hair nets was a clear change from prior practice.(c) Remaining at stations: Prior to the union election, thewaitresses and waiters were accustomed to sit at a table in aparticular area when there were no customers in the diningroom, or the restaurant was not busy. The employees mightuse this time to fold napkins, or smoke at that place. Onoccasion members of management have sat at the tablewith such employees. Sallie Potts, one of the waitresses,testified credibly that, on these occasions, she was neverwarned for indulging in this practice, but "after theelection, we weren't allowed to sit there anymore." Pottsalso claimed that the employees were not even permitted toleave their stations to go to the bathroom withoutobtaining a replacement as they were before the rule wasposted.Manager Finch asserted merely that the rule both beforeand after the union election was to the effect that theemployees were expected to "stand in a professionalmanner on the station, and we constantly found themsmoking and slouching and sitting down. You'd come inthe room with customers; they'd all jump up." He statesthis was discussed at employee meetings. Nyari claimedthat the posted rule made no change from the previouspractices. There was no specific evidence, however, that theemployees had previously been required to seek permissionto leave their assigned stations when the restaurant was notbusy.On the basis of all the evidence, it is found that theposted rule constituted a change from the prior practices.(d) Personal appearance and side work: It seems agreedthat the various rules posted with respect to personalappearance (except as to hair nets) were matters whichwould reasonably be expected of waiters and waitresses,but it is disputed as to whether these matters had beenpreviously posted in written form. Based upon consider-ation of all the evidence, I find that they had not. I findthat notices with respect to side work had been previouslyposted as separate matters.(e) Other alleged restrictions: General Counsel's witnessestestified that another principal change in their workingconditions after the union election was a rule prohibitingthe union election. My strong impression is that Nyari's testimony tended tobe overly exaggerated, imprecise, and not entirely consistent. I do not findNyari's testimony reliable.140 NYARI ODEITE, INC.them from drinking soda and coffee during working hoursas previously permitted.4Respondent agrees that employ-ees were permitted to drink nonalcoholic beverages duringworking hours, though not in places where customers wereserved. In fact, Respondent previously permitted theemployees to get sodas from the bartender without charge.Sallie Potts, however, testified that after the election, onFebruary 7, when she was drinking a soda in a hallway ofthe restaurant, Nyari came by and "ripped" the soda out ofher hand, and "told me that we weren't allowed to haveanything-I couldn't have it-and we couldn't haveanything." Potts said, "Not even a drink of water?" towhich Nyari replied, "No, nothing."Nyari asserted that on an occasion he did find Potts witha drink in her hands at her work station, that he took it butdid not pull it from her hand, and that he tasted it andfound it to be alcoholic, whereupon he said to Potts, "I toldyou before, no drinking on the job," and left to performother functions.To the extent that these two versions of the incidentdiffer, I credit Potts. This being so, I find it unnecessary toconsider here the extensive testimony taken concerningRespondent's asserted practices and problems with respectto consumption of alcoholic beverages by employees.It was also testified that, after the election, Respondentinstituted a practice of requiring the employees to leave thepremises immediately after work, and forbidding them tocongregate or talk in the hallways or on the floor while onduty. Nyari asserted that a rule requiring the employees toring out their timecards and leave the premises after workhad been in effect for a long time.Inasmuch as these two items were barely touched on inthe evidence, are not mentioned in the briefs, and wouldnot in any event require substantial change in the Orderrecommended hereinafter, I find it unnecessary to passupon whether these matters constitute independent viola-tions of the Act.2. Other asserted harassment of employees(a) Helen Orlando testified that on the evening ofFebruary 7, the day of the election, Nyari took her asideand told her to "start shak[ing] up these people becausethey are lousy waiters and waitresses, I don't like the waythey work, and you better start to shake them up, they areyour crew, you better do something with them, they aresloppy, they are not doing their jobs."5This does not seemto be denied. I credit Orlando. This matter was not allegedas a specific violation of the Act.(b) Also on the evening of February 7, Nyari calledHelen Orlando (who had been active on the Union's behalfand was its observer at the election) and her husband intohis office, told them that Manager Finch had reported thatthey had stolen food from the restaurant, and asked fortheir resignations. Both employees denied the accusationand refused to resign. According to the testimony of Helen4 The witnesses, who had not been inside the restaurant since February14. and had not seen the posted notice since that date, testified that this rulewas part of those posted. This was in error.I At the hearing Respondent raised a claim that Orlando was asupervisory employee. This will be considered hereinafter.6 General Counsel asserts that in the 1O(j) proceeding Nyari testified thatOrlando, Nyari accused her of stealing "two steaks aupouivres," and when she refused to resign "because Ihaven't done anything," Nyari asserted that he wouldproceed to ruin her reputation. This was not denied and iscredited. Helen Orlando in fact continued to be employeduntil the incidents of February 14, related hereinafter. Sofar as the record shows, Respondent's management had nofurther conversation with her during this interval concern-ing this matter.The matter of the accusations against the Orlandos wasextensively litigated, particularly that against Helen Orlan-do. The alleged incident in which she was involved (as wellas that involving her husband) occurred at least 2 weeksbefore the union election, possibly longer. On this occa-sion, Helen Orlando had ordered three steaks "aupouivres" for a table in the bar area which seated twopersons. She states that the third steak was for thebartender who she says was permitted to order from themenu. Another employee, John Oliver, was carrying thesteaks into the bar area on a tray when Manager Finchconfronted Oliver and Orlando and accused them ofstealing the steaks. Orlando states that the two customersfor whom the steaks were ordered had left the table. Finchasserts that Orlando offered to pay for the steaks, whichwere returned to the kitchen, to which he replied that sheshould "forget it," that the "damage was done."Respondent's several contentions with respect to thisincident do not seem to bear analysis. There seems to be noquestion that the incident occurred substantially as setforth above. However, Respondent's contention that thisconstitutes thievery would appear to be overblown. It isobvious that there was no intent on the part of theemployees to take the steaks out of the restaurant. It mustthen be assumed that Finch was complaining that theemployees intended to eat the steaks themselves. However,in his testimony in another context, Nyari insisted thatOrlando had the privilege of ordering whatever food shedesired for herself, though he asserted that other employeescould not order steaks.6Assuming (without deciding) thatthe bartender and Oliver were not entitled to order steaksfor themselves, at the most, therefore, Finch might haveconsidered Orlando delinquent in ordering steaks for themwhen she should not have done so.That this matter was not considered of great significanceis indicated by Respondent's actions in regard to the issueprior to the election. Not only was Orlando not dischargedor otherwise reprimanded prior to the election, but there isno evidence that the Respondent took any action at allwith respect to the bartender or Oliver. Both were stillemployed until February 14. Indeed, according to Finch,he did not even report this matter to Nyari until sometimethereafter, he says about a week and a half before theelection. Notwithstanding a claim that Respondent wasexperiencing a considerable problem with pilferage, Nyarialso took no action until, as noted, he asked for Orlando'sresignation after the election. Recognizing that thisHelen Orlando "could order what she liked," including steaks. I find thatNyan testified to the same effect in the present hearing Since this is so, andsince I consider it unnecessary to refer to the transcnpt of that hearing toadequately assess Nyari's credibility, I am denying General Counsel'smotion that I take notice of the transcript of that proceeding.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct appears odd, in the circumstances, Nyari firstasserted that he did nothing because of a letter assertedlyreceived from the Union that he should not fire anyoneduring the representation campaign. The record is convinc-ing, however, that there was no such letter. Nyari andFinch also asserted that they failed to act in this situationbecause of general advice of their previous counsel thatthey maintain the status quo and not fire anyone during theelection campaign, and that they did not bring this specificproblem to the attention of counsel. Considering Respon-dent's asserted problem with pilferage, I find such positiondifficult to believe, if, in fact, Respondent was trulyconcerned about this incident. Lastly, Nyari offered noexplanation as to the reason he felt he was free to act afterthe Union had won the election though fettered during theperiod when the Union was seeking representation. WhenNyari brought up the issue with Union RepresentativeClark immediately after the election, at a time the two werecasually discussing the resolution of problems by bargain-ing, Clark cautioned Nyari against discharging employeesat that time, though agreeing that thievery should not becondoned.(c) During the union campaign Nyari embarrassed HelenOrlando by calling her to answer some customers'enquiries about the Union, asserting to them that she was"a spokesman for the Union." Though this is alleged asillegal interrogation, I find it is rather another instance ofharassment of employees because of the Union, whichviolated Section 8(a)( ) of the Act.3. ConclusionsThe record as a whole and the discussions above areconvincing that, after the representation election, Respon-dent engaged in a number of retaliatory moves against theemployees for voting for the Union. The timing of theseincidents is most significant. Immediately after the elec-tion, Respondent's owner, Nyari, began to react harshlytoward the employees, indicating that working conditionswould be tightened, accusing one of the leaders in theunion campaign of misconduct in an occurrence whichtook place weeks before, and upbraiding a waitress fordrinking soda in circumstances which had heretofore beenpermitted.7On the next working day, Nyari posted a set ofworking rules in a form significantly different fromprevious practice, several of which rules were new or morerestrictive than prior ones.When questioned as to why he posted the rules at thatparticular time, when he claimed to have been having theseproblems for months, Nyari first asserted that "it wasabout time the people started abiding by the rules ..."and then claimed that he had been prevented from postingthe rules by a letter received from the Union. However, therecords shows that he did not receive such a letter. Whenasked a similar question, Respondent's manager, Finch,claimed that the posting of the rules at this time "must havebeen a coincidence."I do not pass upon whether the rules, or the manner oftheir presentation, would be reasonable in the operation of7 Respondent, in its brief, argues that it is not reasonable to believe thatNyari would have said the things which I have credited. However, I believethat the testimony reveals an emotional reaction to the results of theelection, not necessarily a reasonable one.Respondent's restaurant. The Act does not, of course,prohibit an employer from effecting changes he normallywould make in employee working conditions simplybecause his employees are engaged in an organizationaleffort. But it does condemn as an unlawful restraint uponemployees' self-organizational rights "retaliatory changesin working conditions" in response to their attempts tosecure union representation. See White Sulphur SpringsCompany, d/b/a Greenbrier Hotel, 216 NLRB 721, 727(1975), and cases cited.On the basis of all the evidence, I am convinced and findthat Respondent would not have instituted the changes inthe rules found above, nor would they have been posted atthe time they were except for the fact that the employeeshad selected the Union as their bargaining representative.For the reasons stated, I find that Respondent, by posting,on February 9, changes in work rules which forbadesmoking on the restaurant premises, and which requiredthe waitresses to wear hair nets and to remain at theirstations at all times during working hours unless permis-sion was obtained, interfered with, restrained, and coercedemployees in the exercise of rights guaranteed underSection 7 of the Act and thereby violated Section 8(a)(l) ofthe Act.C. The Termination of BessonCharlotte Besson began working as a full-time hostess atChez Odette in 1973. In May 1975 she became a part-timehostess, and thereafter, until February 14, she customarilyworked Saturday evenings and during lunchtimes asrequired. It is admitted that Respondent was satisfied withher work.Besson signed a union authorization card during theorganizational campaign. She states that the employeeswere aware that she supported the Union, and she votedfor the Union at the election.On Friday, February 13, Nyari called Besson on thephone and told her that, because business was slow and hedesired to economize, he would like Besson "not to come infor a couple of Saturdays until business picks up," at whichtime he said he would be happy to call her back again.Besson indicated that she understood and that she wouldawait Nyari's call.Nyari's initial recollection of this conversation, inessence, conforms to the above. However, when thereafterasked if "union activities or union affiliation" had come upin that conversation, Nyari recalled that during the callBesson expressed sympathy for him because of the unionsituation and said that she was one of the employees whohad voted against the Union.8He states that he assured herthat he accepted the employees' choice, that he onlywanted harmony and unity, and that 12 to 15 employeeshad already told him that they had voted against theUnion.On the following day, February 14, about 4:30 p.m.,Besson took her daughter, Anne Besson, who was alsoemployed at the restaurant, to work. At that time Bessontalked with Manager Finch in the restaurant office. In theI Besson denied that she told Nyari that she was one of the employeeswho had voted against the Union.142 NYARI ODETFE, INC.course of their discussion about other matters, Finch toldBesson that he was surprised that she was not working thatevening since the restaurant had 300 reservations andwould be very busy.9 Besson replied that she had been toldnot to come in because business was so slow.In discussions thereafter with the other waitresses at therestaurant that afternoon, Besson was questioned aboutnot working that evening. When she informed them thatshe had been told not to come in to work, the waitressestold her that she was being replaced by William Soriero,who operated Respondent's parking lot (and the parkinglots of other restaurants in the area), and who occasionallyhad assisted Chez Odette by serving as a host. Afterobserving Soriero working as host in the restaurant,'0Besson again spoke to Finch, observing that she had beenreplaced "very quickly." Finch advised Besson to "[j just letit ride, don't say anything. I'll see you'll be back here."Besson nevertheless thereafter called Nyari from herhome and accused him of not telling her the truthconcerning the reasons he had not permitted her to work,that the restaurant had 300 reservations," and sheobserved that she had been replaced by Soriero. Nyarireplied that it was "my business what I do with myrestaurant," that he liked Soriero and wished to give him ajob, and that the 300 reservations had come in during theday on Saturday. Besson accused Nyari of firing herbecause of the Union and said he could not do that withouta valid reason. Nyari replied, "Well, that's the way it goes,"and told Besson that he now knew who the three employeeswere who voted against the Union.Nyari appears to deny that such a phone conversationoccurred (he denied a phone conversation with Besson onFebruary 14, but then vaguely added, "The other conversa-tion must have been after that day").'2He asserts, rather,that he had a casual conversation with Besson in therestaurant when she brought her daughter in to work onFebruary 14, in which Besson noted that it looked as ifRespondent was "going to be busy," and readily agreedthat Pappas and Finch would be able to handle thecustomers alone. Nyari further states that Besson did not inthis short conversation remonstrate with him concerninghis previous claim that he would not need her becausebusiness was slow, but proceeded to the office to talk toFinch. Besson, on her part, denied that she had aconversation with Nyari in person in the restaurant thatday.Respondent strongly disputes that the phone conversa-tion, which Besson asserts occurred after she left therestaurant on February 14, actually took place. The issue isimportant in the resolution of the issues in this matter and Ihave given it close attention.It is claimed that Besson's credibility was destroyed byher assertion in a written statement obtained from her by9 The average number of reservations for a Saturday at that time of yearwas between 150 and 200. The increase in business on February 14 wasattributed to the fact that this was Valentine's Day.'° Soriero wore special clothing when he was working at the restaurant.On the evening of February 14, the employees noted that Soriero wasdressed as a host. Soriero told Virginia Owens that he was working thatnight. According to Orlando (denied by Soriero), Soriero had told her theprevious Monday that he would be working that Saturday night.i" Besson, after talking with Finch, had personally checked thereservation book.Respondent's counsel that the "arrangement" betweenNyari and herself that she was not to work that Saturdaynight had "nothing to do with the union." However, I wasimpressed with her explanation that this referred to herfeelings when Nyari initially called her, before shediscovered that the restaurant was in fact busy that eveningand Soriero was working as a host. Her assertion that shewas upset and confused when she made the statement forcounsel is borne out by the circumstances in which she wasrequested to give a statement and by inspection of thestatement itself which indicates, as she testified, that sheadded the assertion in question while attempting to correctother statements written in the statement by counsel.Upon my observation of the witnesses and considerationof the entire record, I credit Besson's testimony as to theconversations set forth above. In addition to my convictionthat Nyari's testimony generally is not reliable, I believethat Besson's testimony accords most nearly with theprobabilities of the situation. Soriero arrived at therestaurant on February 14 about the same time as Besson,if not before, and continued work as a host until thewalkout by the employees after 6 p.m. It is more than likelythat Besson saw Soriero there as she says she did. Certainlythe other employees saw Soriero and advised Besson thatSoriero was working in her place as she testified. I find itquite improbable that Besson would not have brought thisup if she had talked to Nyari at the restaurant while shewas there (his testimony would indicate that he was thereapproximately an hour and a quarter after Besson arrivedat 4:30 p.m.).'3On the other hand I find it most probablethat Besson would remonstrate with Nyari concerning thisin the circumstances as she asserts she did.In support of Respondent's contention that Nyari askedBesson not to come in on February 14 because businesswas slow, the record shows that restaurant business in thearea is normally diminished in January, February, andMarch. Nyari testified that his auditor had suggested thathe make some economy moves and that this was one resultof that advice. Nyari asserts that he was unaware thatValentine's Day was normally a busy day in the restaurant,and that business increases when the occasion falls on aSaturday, as in 1976. On the other hand, Nyari's testimonyshows that 150 reservations for Saturday night, an unusualnumber, had been received prior to Saturday. Both Nyariand Finch had commented to Virginia Owens during theweek that the restaurant "was going to be busy" onSaturday. On Valentine's Day, Finch called LorraineJackson, who was not scheduled to work, about 4 p.m., toask her to come in to work as a waitress.12 General Counsel asserts that, in the 10(j) proceeding. Nyari "indicatedthat such a phone conversation did, in fact, take place."i3 Nyari says that about 3 p.m. he asked Soriero, in a phone call, to comein as a favor to him to give him time to go and change his clothes,presumably before the dinner hour. Soriero asserts that Nyari knew thatSoriero had to get back to his regular business. Nevertheless, though Sorieroarrived at the restaurant about 4:30 p.m., Nyari estimates that it might havebeen as late as 5:45 p.m. before he left to change. Nyari states that hereturned to the restaurant about 6:30 p.m. that evening.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsAs noted, the General Counsel contends that Besson wasterminated because of her support of the Union and theemployees' selection of the Union as their representative.Respondent contends that this was but one of severaleconomies Respondent undertook during the slow winterseason at the restaurant. However, this period of slowbusiness clearly began in January. No adequate reason wasadvanced for making this move only after the representa-tion election, in a context of other retaliatory activity.'4Furthermore, Nyari was aware by Friday, February 13,that Saturday would be busy. An unusual number ofreservations for Saturday had already been received bythat time and both Nyari and Finch had commented to oneof the waitresses that Saturday would be busy. Indeed,Finch expressed surprise that Nyari had told Besson not tocome in to work. During the course of the day on Saturday,in fact, Finch called another waitress, Jackson, who wasnot scheduled, to come in to work, and Nyari calledSoriero to come in to assist as a host. I do not credit thetestimony of Soriero and Nyari that the former was tocome in for only a short time that afternoon. The recordindicates the contrary. Soriero came dressed as a host. Hisexplanations-e.g., that he usually dressed this way just incase his brother who operated a restaurant in New Yorkmight need him-did not ring true.15Though Sorieroasserted that he needed to get to his other business, andcame only to give Nyari time to change his clothes, Nyariapparently made no effort to leave for this purpose for overan hour after Soriero's arrival. Soriero further told VirginiaOwens that he was there to work the evening.'6Indeed, ashas been found, Nyari did not deny to Besson that Sorierohad been hired in her place, but rather indicated that heraccusation was correct.Finally, when Besson complained to Nyari that he hadreplaced her with Soriero and accused him of having anantiunion motive, his reply was not one of denial, but oneof indifference, indicating that he knew Besson was not oneof the employees who had voted against the Union.On the basis of the above and the entire record, it isfound that Respondent terminated or laid off Besson onFebruary 14 because of her support of the Union andbecause the employees had selected the Union as theirbargaining representative, and thereby violated Section8(a)(l) and (3) of the Act.D. The Work StoppageThere is some dispute as to the events on February 14leading up to the walkout of the employees. It isunnecessary to set out all of these incidents in detail. I find" Respondent, as noted previously, asserted that it could take no actionbecause of an alleged letter from the Union requiring it to maintain thestatus quo, but Respondent received no such letter.1s Soriero's connection with Respondent was more than casual. He hadan office in the restaurant premises. In fact, though he was not then anemployee of Respondent, he attempted to vote in the representation electionbecause he considered his interests were affected. Soriero's testimony as tohow he came to the conclusion that he should vote in the election was quiteimplausible.HI I find it unnecessary to resolve the conflict between Orlando andSoriero as to whether the latter told Orlando earlier in the week that he wasgoing to be working as a host on Saturday. February 14.the following: The employees were accustomed to findingthe schedule of their work assignments for the followingweek posted by 5:30 p.m., or earlier, on Saturdayafternoon. The schedule was not posted by that time onFebruary 14. Based on their knowledge of the recentdischarge of a busboy named Lee,17and the apparenttermination of Besson that evening, against the back-ground of other Respondent actions since the election setforth above, the employees became apprehensive of theirown job security when the schedule was not posted. Theemployees made this known to Finch and to Nyari. Thesetwo sought to assure the employees that their names wouldbe on the work schedule for the next week. The record as awhole, including the testimony of Respondent's witnessLorraine Jackson, makes it plain that the employees haddecided to leave as a group in protest of Respondent'sactions. Jackson informed Nyari of this. Nyari and theemployees had a further discussion in the kitchen beforethey left the building, in which Nyari told the employeesthat the schedule was not prepared and would be postedwhen Nyari was ready, that "it was his restaurant and hewould run it the way he wanted to, and since [theemployees] didn't like it [they] could get out." 18Respondent's witnesses assert that the employees as agroup, and Orlando individually, stated that they wereresigning or quitting. The employees who testified, includ-ing Orlando, denied this. While it is probable that theemployees, or some of them, made some comment thatthey were leaving, or would not work that evening, I findthat the employees did not state that they were quittingtheir employment or resigning. The employees' expressedconcern over losing their jobs, as well as their subsequentconduct, is inconsistent with an intent to sever theiremployment with Respondent.After Nyari told the employees to leave, almost all of theemployees left and assembled on the parking lot.'9Nyarifollowed the employees into the parking lot and askedthem to return to work. The employees said that theywould return to work if he would agree to take Besson andLee back. Nyari said that he was unaware that Lee hadbeen fired and that Besson had not been fired, but that hewould not make any concessions to the employees withrespect to the employment of Lee or Besson. Nyari blamedthe Union for what was happening and offered to discussincreased benefits with the employees if they would returnto work. When the employees did not respond to theseovertures, Nyari told them to leave his property and neverset foot on Respondent's property again, either as acustomer or a worker.The employees thereafter called James J. Clark, presi-dent of the Union, and informed him of their actions. The1? Lee had been discharged after the election in circumstances whichseemed unfair to the employees. Lee had been prounion. However, it is notclaimed that Lee's discharge violated the Act."I It is noted that Nyari used similar language to Besson when she calledto protest the hiring of Soriero to replace her.19 The record shows that the following employees left work andassembled on the parking lot at that time: Helen Orlando, AnthonyOrlando, Virginia Owens, Michele Owens, Maia Deem, Marie Deem, JohnR. Oliver, Sallie Potts, Sallie Jean Potts, Anne Besson, Deborah Deem,Judith Ott, John Owens, and Peter Cruice. General Counsel states thatMelissa Owens also walked out with the others. If so, this may beestablished in a compliance hearing, if necessary.144 NYARI ODEITE, INC.following Monday morning the employees established apicket line at the restaurant which continued to the time ofthe hearing.ConclusionsAs noted, on the evening of February 14, 14 or moreemployees concertedly left work in protest of Respondent'stermination of Besson and Lee, and because of theiranxiety over their job security. Respondent contends thatthe employees thereby quit, intending to sever theiremployment permanently. As previously noted, I find thisinconsistent with the employees' anxiety over their own jobsecurity, expressed to Respondent, which immediatelypreceded their concerted action. While it is possible that solarge a group might agree simultaneously to sever theiremployment permanently, such action is not normal.Where such mass leaving of employment occurs, it isusually in protest of some action (or inaction) of theemployer with respect to the employees' working condi-tions. The essence of such protest is that the employeeswant to be employed, albeit under changed conditions, notthat they desire to permanently leave their employment.See, e.g., Grismas Corporation, 205 NLRB 1108, 1118(1973), and cases cited. The evidence in this mattersupports such a conclusion here. Thus, the record showsthat the employees wanted to continue their employment,but wanted Respondent to take steps, including thereinstatement of Besson, that they considered wouldreinforce the security of their own employment. This isfurther shown by the fact that the employees turned forhelp to their bargaining agent, informing representatives ofthe Union of their reasons for walking out, and by the factthat the employees set up a picket line on the next workingday which they have since maintained to the date of thehearing in this matter. These actions are consistent with astrike over working conditions, not a severance of employ-ment. I find that, by concertedly leaving their employmenton the evening of February 14, the employees engaged in astrike over working conditions protected by Section 7 ofthe Act.Since an object of the employees' strike was to protestthe discriminatory termination of Besson and to seek herreinstatement, I find that the employees were engaged inan unfair labor practice strike.As has been noted, when the employees left work, andRespondent was unable to persuade them to return exceptby conceding to their demands, Respondent brusquely toldthe employees to leave and under no circumstances returnto Respondent's restaurant, even as customers. The normalinference to be drawn from this is that Respondent wasthereby discharging the employees because of their con-certed action. I so find. See R & S Steel Corp., 222 NLRB69 (1976). It is therefore found that Respondent, bydischarging the employees who were engaged in the workstoppage, which was protected under the Act, violatedSection 8(a)(1) of the Act, and thereby aggravated andprolonged the strike, reinforcing its character as an unfairlabor practice strike. See Astro Electronics, Inc., 188 NLRB20 It is admitted that the Union was certified on February 17, in thefollowing unit: "All dining room, bar, kitchen employees, hostesses and hatcheck employees employed by Respondent at its New Hope, Pennsylvania,572 (1971). I find it unnecessary to pass upon GeneralCounsel's contention that the discharges of the strikers alsoviolated Section 8(aX3) of the Act.Thereafter, when Charlotte Besson declined to acceptRespondent's offer to return to work on May 29, 1976,because Respondent's dispute with the strikers had notbeen settled, Besson joined the strike and became an unfairlabor practice striker herself.E. The Refusal To Bargain1. The requests and refusalBeginning on or about February 18, after the Union hadbeen certified by the Board as the bargaining representa-tive of Respondent's employees in an appropriate bargain-ing unit 20, the Union made several requests of Respondentto meet and bargain for a contract. Apparently at therequest of Respondent, the Union sent Respondent a copyof its initial bargaining demands. Two or three dates forbargaining negotiations were set, apparently through theefforts of a Federal mediator brought into the matter bythe Union. Respondent has not met any of the dates set fornegotiations and has refused to negotiate with the Union.Nyari testified that Respondent's present counsel, thennewly hired to replace prior counsel, advised him that he"wouldn't handle" [the negotiations then set] because hehad not had sufficient opportunity to prepare, andthereafter advised Nyari not to bargain with the Unionbecause of asserted "mass picketing" and then because theUnion assertedly had more than three pickets on the picketline in violation of the Union's agreement to an injunctionlimiting picketing to three picketers at a time.2. The picketingThe employees began picketing Chez Odette on Febru-ary 16, apparently close to the point where the drivewayleading to the restaurant intersects a main road. Respon-dent's witnesses indicated in their testimony that this was adangerous place to picket because it tended to obstructcars turning off the highway, but there is no evidence thatRespondent made objections to the place of picketing atthe time, or suggested another place, or that Respondentsought to have this corrected in the injunction proceedingswhich it instituted.Prior to the issuance of the injunction, on March I i, it isadmitted that from time to time as many as six to eightpickets were on the picket line at one time. Nyari claimsthat there were as many as 8 to 10, asserting that thepickets "paraded back and forth, blocking our entrance,"and that "we had pickets constantly ... we had as high as,they were walking across, 8 to 10, they had lunch boxes,they had lawn chairs, they were sitting there having a goodold time; they brought their grandchildren; they wereparading in front of the cars; they stood in front of people'scars." As a result of the picketing, some customers anddelivery vehicles were turned away. However, the restau-rant continued to operate, deliveries were obtained, withfacility, but excluding all other employees, guards and supervisors asdefined in the Act."145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome difficulty, nonstriking and new employees continuedto cross the picket line and come to work, and somecustomers continued to patronize the restaurant. Nyari andFinch referred to at least one customer or group ofcustomers whom they described as being frightened at theexperience of crossing the picket line. Nyari and Finch alsoreferred to certain statements made to them by customersand others about conduct of pickets. These are hearsay asto the conduct alleged and have been given no weight as tothe truth of the contents of the statements, but have beenfully considered as statements received by these witnesses.Striking employees called as witnesses by GeneralCounsel admitted picketing across the driveway to Respon-dent's restaurant, but denied deliberately or intentionallyobstructing the passage of vehicles seeking ingress oregress. They testified that immediately prior to theinjunction they were directed by the Union to limit thenumber of pickets to three and thereafter did so. Thesewitnesses stated that at times when the pickets changedshifts, however, there were more than three pickets in thevicinity of the picket line as the shift changed. On the otherhand, Respondent's witnesses testified to occasions onwhich there were more than three pickets in the vicinity ofthe picket line.2' These witnesses asserted generally thatthe circumstances of the picketing with respect to obstruc-tion of vehicles and turning away cars and trucks weremuch the same after the injunction as before. Respondentcalled the police and the sheriff's office on severaloccasions, but no arrests of pickets was made. Thoughthere is some reference to an amendment to the injunction,it appears that no picket has been found in contempt of theinjunction.Respondent's witnesses referred to the following inci-dents assertedly occurring on or about the picket line:(I) Victor Vega, Respondent's head chef, testified that,on the evening of February 16, as he was leaving work, hestopped his car at the end of Respondent's drivewaybriefly, preparatory to entering the main road. At thatpoint, Vega says, the pickets started calling him names and"banged on the car." On cross-examination, he identifiedthe pickets as John Owens and Peter Cruice. He states thatJohn Owens said, after a vulgar reference to Vega, "we'regoing to get you." Vega drove on. Vega asserts thatthereafter, as the days went by, he and the pickets becamefriendly and engaged in conversation, and he did smallfavors for them. Notwithstanding this, Vega says that inApril, when he indicated to Cruice that if he had to hewould give an affidavit against the pickets, Cruice replied,"Well, it's all right, we've got your number. We're going toget you." Vega states that he responded, "Pete, don't sayanything. Just do whatever you want to do, but don't sayanything," and told Cruice that "I just work for a livingand I'm going to continue."John Owens denied pounding on Vega's car or speakingto him as he crossed the picket line. Cruice denied seeinganyone pound on Vega's car and states that he said onlysomething to the effect of "Thanks a lot, Victor, for going21 From Nyari's testimony it would appear that these occasions includedinstances when "the ones who went off duty would stand there and wouldtalk and they would have little powwows." It is also noted that Nyan andFinch in their testimony at times seemed to include persons completelyacross the road from the picket line, even those sitting in their cars, asexceeding the permissible number of pickets.in to work." Both Cruice and Sallie Potts assert that, on theevening of February 16, Nyari closely preceded Vegaacross the line, to assist him in leaving. Potts states that shecalled Vega a "fink," and other pickets "hollered back andforth to each other." She says she was close to Vega's carand saw no one touch it. Peter Cruice also denies that anypicket touched Vega's car.While I have some concern about the reliability of Vega'stestimony generally,22I believe it unnecessary for the mostpart to determine his credibility in respect to the aboveincidents. With respect to the alleged "banging" on Vega'scar, other than the pejorative description there is no otherindication of what occurred. There is no claim of actualdamage. Assuming that it occurred, the incident wouldappear to have been momentary. As to the two allegedthreats, I find that Vega was mistaken in attributing athreat on February 14 to Owens. I credit his testimonyconcerning the statement made by Cruice. In consideringVega's testimony as a whole, he does not seem to have beenseriously affrighted by his experiences at the picket line,though he was clearly concerned and upset at crossing thepicket line on the evening of February 16. However, hethereafter resumed quite friendly relations with the pickets,while crossing the picket line apparently on each workday,and by his retort to Cruice indicated that he rather thoughtthe latter's threatening language was not serious. In fact,nothing further happened to Vega, not even a repetition ofthe asserted banging on his car.(2) Lorraine Jackson, a waitress who did not walk outwith the others and who worked during the strike, recalledan incident "in the first few days" of the strike, lasting lessthan a minute, in which "people walked in front of mycar," and she was momentarily stopped. John Owensshouted, "How do you feel, Lorraine?" Jackson says thismade her feel "very bad." She states, however, that thepickets made no threat to her. Owens denied sayinganything to Jackson. I find it unnecessary to resolve theconflict.(3) There was much testimony concerning an incident inwhich John Owens fell in the driveway as Nyari waspulling his car into the drive leading to the restaurant.Nyari states that, on an occasion when he turned into thedriveway going to the restaurant, Owens and Cruice "andsome others were parading in front of the driveway, justkind of crawling going by; and when I pulled in with mycar they stopped; I slammed on the brakes and stopped thecar; I didn't slam them on, I was only going real slowpulling in; and [Owens] faked a fall right in front of thecar. And, at this point he got up and hollered ...,'He hitme, he hit me; I'm suing, I'm suing;' and [Owens andCruice] started pounding on my car ...and they allstarted screaming obscenities." Nyari identified Sallie JeanPotts as being there at the time. When Owens got off theground, Nyari proceeded up the drive to the restaurant.Both Owens and Cruice recall that Nyari was driving toofast in the circumstances, and that his brakes screeched ashe jammed them on. Owens states that the car thereupon22 For example, he testified at some length about the contents of rules innotices assertedly posted in the restaurant, addressed to the waiters andwaitresses and certainly written in English, though he admitted he could notread English and the notices were not of concern to him.146 NYARI ODETrE, INC."drifted" into him and he fell, Owens and Cruice assertthat Owens questioned whether Nyari was crazy and wastrying to kill him. Both Cruice and Owens testified thatNyari made an offensive gesture to Owens. Nyari assertedthat, on another occasion, Owens made a similar gesture tohim.23Sallie Potts denied that she was present when JohnOwens fell before Nyari's car.I believe that Nyari was indeed traveling too fast in thecircumstances and had to slam on his brakes (as he himselfinitially testified), and his vehicle did come into contactwith Owens on this occasion. The extent to which thisimpelled Owens to the ground is not important. Theincident was over quickly and Nyari was not substantiallyimpeded. I credit Owens and Cruice that Nyari sped veryquickly into the parking area after Owens got up andupbraided Nyari for hitting him. It is therefore apparentthat the alleged "pounding" on Nyari's car could havebeen momentary, in response to the incident. It is notalleged that any damage occurred.(4) Ann Pappas, a member of Respondent's manage-ment, testified that upon arrival at the drive leading to therestaurant, on March 5, she observed a car being turnedaway by eight pickets (four union men and John Owens,Cruice, Sallie Jean, and Michele Owens). She states thatshe was blocked from entering by the pickets and as shestarted "inching" her way into the driveway, John Owensstood in front of her car and would not move, that whenshe continued Owens fell in front of her car, "[a]ndeverybody started pounding on my car and cursing andswearing," and that Owens then got up and banged on thewindow on the driver's side of her car. Pappas continuedon, parked her car, and went into the restaurant where shecalled the police. Manager Finch stated that he saw Pappasinching her way into the driveway and saw Owens"dramatically in slow motion" fall to the ground in front ofthe car.John Owens was not asked about the incident. Cruicetestified that Pappas "swiped" his leg on one occasion"because she generally came into the driveway veryquickly. Very seldom did she slow up or put a turn signalon."(5) On the same day as the above, Pappas says that shenoted that a young man employed by Respondent to directtraffic into the restaurant was not doing so, so she wentoutside to wave traffic in. She stated that Cruice and JohnOwens crowded her, preventing her from waving cars intothe restaurant, so that she pushed them aside, whereuponshe asserts Cruice said he would "punch [her] in themouth." Nyari came up soon thereafter and Pappas wentinto the restaurant with him.Cruice states that on this occasion he was walking thepicket line one day when Pappas pushed him, telling himthat he had to "[h]urry up," that he "just got to keepmoving, can't stop or anything." Cruice says he toldPappas that, if she pushed him again, he was "going to slapyou in the eye," to which he states Pappas replied that hewas "lucky you're alive." Later, on this occasion, oranother, Nyari approached Cruice and referred to him by avulgar epithet as "trash" and a "cheap bum."23 Owens stated that, on the first day of the picketing, Nyari shook hisfist at Owens and indicated that he wanted to fight Owens. In a subsequent(6) Respondent's witnesses also stated that various cars,trucks, and on one occasion a bus were turned away bypickets walking or standing in front of the vehicle andtalking to the driver. However, such conversations betweenpickets and drivers as the witnesses heard were in thenature of persuasion of the driver not to come into therestaurant. On one occasion, according to Nyari, he wasable to persuade a busload of union members (who hadarranged to have dinner at Chez Odette) to cross the picketline and come into the restaurant.(7) Manager Finch testified that on one occasion whenhe was attempting to take pictures of the picket line, "I wasconfronted by John Owens who was carrying a picketsign.... As I turned to walk down back toward therestaurant, he followed me down perhaps fifteen yards; hesaid, 'Finch, we are going to jump some night in the alleyand beat your head in,' and I turned, I just looked at him; Ididn't think enough of it to lower myself to say anything inrebuttal."Nyari asserted that, in the course of several vulgarobscenities, John Owens also told him, "You'll get yours,you ...." Nyari claimed that the pickets had "cards"which said "Nyari, you'll get yours." He also objected toinstances of levity on the picket line, in which the picketskicked up their legs, stuck their tongues out, and the like,which he referred to as "funnies." John Owens did notdeny the statements attributed to him by Nyari or Finchset forth in this subsection.3. ConclusionsRespondent argues that it was justified in refusing tobargain with the Union because, it asserts, (1) "fifteen[employees] in a unit of approximately twenty four" quitRespondent's employment 7 days after the election, andthe replacements hired thereafter do not want to berepresented by the Union; (2) the employees "engaged inmass picketing"; (3) the employees "threatened andcoerced their replacements and those who did not quit";and (4) the employees "violated the terms of a state courtinjunction."However, as has been found, the employees involved didnot voluntarily sever their employment with Respondent,but were discharged for engaging in an unfair laborpractice strike in protest of Respondent's activities whichwere violative of the Act. In these circumstances, theyremained employees of Respondent within the meaning ofthe Act.Respondent concedes that the Supreme Court in RayBrooks v. N.LR.B., 348 U.S. 96 (1954), confirmed theBoard's position that an employer is normally obligated tobargain with a certified union for a year followingcertification "absent unusual circumstances," but arguesthat such unusual circumstances obtain here. I find thisargument to be without merit.The fact that the striking employees may have beenreplaced during the period following their designation ofthe Union as their bargaining representative (I find itunnecessary to pass upon this issue) would not in theincident involving Ann Pappas. a management employee. Cruice testifiedthat Nyari invited him to fight. Nyan denies both of these incidents.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances of this case provide support for Respon-dent's refusal to bargain with the Union. See, e.g., N.L.R.B.v. Alva Allen Industries, Inc., 369 F.2d 310, 320 (C.A. 8,1966) "[T]he permanent replacement of economic strikersis not an 'unusual circumstance' that would justify a refusalto bargain in good faith with the Union during thecertification year." 24The evidence in this case would justify the finding thatthe employees on occasion momentarily obstructed theingress, and perhaps the egress, of vehicles attempting toenter and leave the Respondent's premises by picketingacross the road leading to Respondent's restaurant. Thereis no evidence that any person was actually prevented byimproper means from coming in or leaving. There is noprobative evidence that any customer or supplier wasunlawfully induced not to trade with Respondent. In fact,the restaurant continued to operate. Customers, employees,and suppliers did cross the picket line. To this extent, theevidence submitted is compatible with the normal incidentsattendant upon the maintenance of a picket line. Inaddition, there was evidence of use of some foul languageby the pickets and on occasion by management; there wereclaims that the pickets momentarily pounded or banged onvehicles driven by employee Vega, and managementpersonnel Nyari and Pappas, each on a single occasion, butno claim that this resulted in any damage to property; andevidence that pickets said to Vega, "We're going to getyou," on two occasions; told Nyari that "you'll get yours;"and said to Finch that pickets would jump him in an alleysome night and "beat [his] head in." One picket, who waspushed by Pappas, offered to hit her if she did that again.Up to the time of the hearing, about 4 months after thebeginning of the strike, so far as this record shows, no onehas been assaulted or hurt.Respondent relies heavily to support its refusal tobargain on the allegation that, after March 11, the picketsviolated a state court injunction limiting pickets to three.As previously noted, I find this contention without merit.What Respondent is asking me to do here is determinewhether the injunction was violated. This is not the properforum to determine that matter. That issue should havebeen presented to the state court, but Respondent did notdo that. Indeed, since the injunction was not offered inevidence, and I am unaware of its specific terms, I am in noposition to determine whether the injunction was in factviolated. For example, Respondent has proved that morethan three pickets were in the vicinity of Respondent'srestaurant on occasions after March I , but not necessarilythat more than three pickets were parading across the roadleading to Respondent's restaurant at any one time, andcertainly has not shown that persons desiring to enterRespondent's premises were actually prevented fromentering or leaving by the massing of pickets numberingmore than three. Whether or not this constituted aviolation of the injunction is a matter for the state court.On the basis of the above, and the record as a whole, andgiving due consideration to the fact that the strike and14 Globe Automatic Sprinkler Company of Pennsylvania v. N.L.R.B., 199F.2d 64 (C.A. 3. 1952). relied on by Respondent is readily distinguishable. Inthat case the court noted that the employer had actually bargained in goodfaith for almost a year, and the Union's loss of representative status was notattributable in any way to activities of the employer, which is not thepicketing were caused and prolonged by Respondent's ownunfair labor practices, I find that the picket line incidentsset forth did not rise to a level which justified Respondentin refusing to recognize and bargain with the Union. See,e.g., Daniel A. Donovan, et. al., d/b/a New Fairview HallConvalascent Home, 206 NLRB 688 (1973), and cases cited.See also N.L.R.B. v. Ramona's Mexican Food Products, Inc.,531 F.2d 390 (C.A. 9, 1975). Indeed, by refusing to bargainwith the Union in the circumstances Respondent rejectedthe very device which the law commands as the properprocedure for settlement of disputes such as occurred hereand thereby aggravated the situation about which it nowcomplains.Upon consideration of the above and the entire record, Ifind that Respondent, by refusing to bargain with theUnion and instituting unilateral changes in employeeworking conditions after the employees had selected theUnion as their bargaining representative, violated Section8(a)(5) and (I) of the Act.F. Supervisory Status of Helen OrlandoI. The factsAt times material herein, Respondent employed approxi-mately 18 employees including Helen Orlando in a unitwhich included kitchen help. The acknowledged supervi-sors over this unit were Nyari, the owner, Finch, themanager, and Ann Pappas, a hostess-supervisor, who-Nyari stated-"goes around making sure that the peoplewho are supposed to be doing their work do their work,"and who reports any delinquencies observed. The record isnot clear whether Victor Vega, the head chef, hassupervisory authority over the kitchen help.Helen Orlando was employed by Odette as head waitresswhen Odette operated Chez Odette. According to Nyarithis was based on the "experience that she had gatheredover the years," and the facts that "she knew everybody inthe area" and was aware of persons available to work.Orlando was continued in this position after Nyari tookover the operation of the restaurant.Although Orlando appears to have been quite active inthe union organizational campaign at the restaurant,served as an observer for the Union at the election, andvoted in the election, Respondent raised no issue as to herasserted supervisory status at the time. The matter was firstraised, it appears as a matter of happenstance, during thecourse of the hearing in this matter.In support of Respondent's position that Orlando was asupervisor over the waiters and waitresses, Nyari testified,"Helen virtually ran the restaurant. Helen had fullauthority to do all the hiring of the staff, with the exceptionof the kitchen," and "she ran that whole restaurant.Whatever she said was the law and she was like a dictatorin the place." Nyari asserted that Orlando "was in chargeof the hiring, firing and training of the waiters, waitressesand bus help, doing all the scheduling." With respect to thesituation here. In any event, Globe was decided before the Supreme Court'sdecision in Brooks and has been distinguished by other courts on that basis.See Kenneth B. McLean, d/b/a Ken's Building Supplies v. N. L R.B., 333 F.2d84, 88-89 (C.A. 6, 1964); N.LR.B. v. Holly-General Company, Division ofSiegler Corporation, 305 F.2d 670. 672-674 (C.A 9. 1962).148 NYARI ODETTE, INC.weekly scheduling of work, Nyari agreed that this was forthe most part repetitive and unvarying (though he says hedesired more change). Orlando was paid an extra amountfor preparing this schedule each week. However, thisperquisite was taken away from her before the election (aspart of Respondent's economy moves, Nyari says) andManager Finch was thereafter designated to prepare theschedules.Nyari agreed that Orlando was assigned to a workstation as were the other waiters and waitresses and workeda full schedule as a waitress but, Nyari says, "was supposedto spend her time training people, making sure that thework was done, checking on phones, in addition to being awaitress." However, aside from an extra stipend for makingout schedules (which ceased before the election), Orlandoreceived the same wages and benefits as the other waitersand waitresses.25The record shows that, during the period after Nyaritook over the operation of Chez Odette, two or three newemployees were hired: Peter Cruice, whom Nyari hired andbrought into the restaurant (Nyari insists he had topersuade Orlando to give him a trial), and John Owens, thebartender who was also hired by Nyari. In addition,Melissa Owens was apparently recommended by Orlandofor hire and was employed. Nyari also testified that certaintemporary summer help was employed by Orlando. Aboutthe time Nyari began operating the restaruant, Sallie JeanPotts, who had previously been employed as a bus girl byOdette, was promoted by the then manager of therestaurant to waitress on the recommendation of Orlandothat Sallie Jean Potts was familiar with the restaurant andthere was need for a waitress.Orlando agreed that, when training was required, shetrained new waiters and waitresses, but asserted that thishad not been required since Nyari took over. Orlando alsoagreed that she made recommendations as to the hire ordischarge of employees, but denied that she could takesuch action without the authorization of management. Shetestified that her recommendations were "sometimes"followed. Nyari's testimony is to the contrary, as indicatedabove. I credit Orlando. There is no specific evidence as toany action taken by Orlando with respect to discipline ofemployees or action affecting any other working conditionof the employees.After Respondent took scheduling duties away fromOrlando, she worked only as a waitress, with no otherresponsibilities. After that time it appears that she playedno role in the hiring, discharge, scheduling, or discipline ofemployees.2. ConclusionsThis issue, which was raised and much litigated byRespondent, is not discussed in its brief. It has neverthelessbeen considered at length because it affects HelenOrlando's asserted rights under the Act.The facts stated above and the record as a whole stronglyindicate that prior to the time Orlando was relieved of her25 I do not credit Nyari's testimony that Orlando would have participat-ed in the profit-sharing plan which he was setting up for managementpeople, if there had been a profit, and that Orlando knew this.26 I have also considered Nyari's claim that Orlando hired two summerduties of making out working schedules (prior to theelection) she may have been a working leader, but she wasnot a supervisor within the meaning of the Act. The factsare convincing that, after she was relieved of her sched-uling duties, and certainly by February 14, Orlando wasnot a supervisor, and was not considered a statutorysupervisor.In the first instance, I am unwilling to rely on Nyari'stestimony which strongly impressed me as emotional,exaggerated, and overblown. Thus his claim that Orlandoran-or virtually ran-the restaurant and that what shesaid "was the law" does not comport with the fact that theRespondent previously did not claim that she was asupervisor during the representation proceeding, nordispute Orlando's eligibility to vote in the election or act asan observer for the Union. Nor does it comport with thefact that Respondent had three active supervisors, Nyari,Finch, and Pappas, on the premises to oversee theoperations of the restaurant and supervise the fewer than18 waiters and waitresses employed, a ratio of supervisorsto unit employees that tends to militate against the need fora fourth supervisor over the waiters and waitresses.Respondent does seem to have relied to a considerableextent on Orlando's knowledge of the labor pool in the areaof employment of personnel. However, even so, it appearsthat her recommendations were not necessarily followed.Indeed, the record indicates that Orlando had limitedoccasion to perform this service for Respondent. Of threenew full-time employees hired only one was recommendedby Orlando, the others were hired by Nyari. One bus girlrecommended by Orlando was made a waitress.26There isno credible evidence that Orlando played any significantrole in the discharge of employees. She had no part in thetermination of the two unit employees referred to in therecord (Lee and Besson). There is further no evidence thatOrlando was involved in specific instances of discipline ordirection of employees in their work which might havebeen expected of a first-line supervisor. She did make upworking schedules which the record shows were largelyroutine. Finally, Orlando worked full time as a waitress forRespondent, was paid the same as other waitresses (exceptfor $25 weekly for preparing the schedules), and had thesame benefits.These considerations, and the entire record, are convinc-ing that Orlando, at the most, was a working group leaderprior to the time before the election when she was advisedthat she would no longer be making up work schedules.After that time, Orlando had no duties or responsibilitieswhich distinguished her from the other waitresses. In anyevent, it is inconceivable that Respondent, after accusingher of theft on February 7 and asking for her resignation,should claim that she acted for Respondent as a supervisorthereafter.For the reasons stated I find that, at times materialherein, Helen Orlando was not a supervisor within themeaning of Section 2(1 1) of the Act.seasonal helpers. Because of my lack of confidence in his testimony and lackof supporting detail, I do not give this much weight. I assume she playedpart in the employment of such help, but I am not sure what it might havebeen.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act and was, at all materialtimes, and continues to be the exclusive representative ofRespondent's employees in the appropriate unit set forthbelow for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.3. The bargaining unit set forth and described herein-above in footnote 20 constitutes an appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4. By failing and refusing to bargain in good faith withthe Union in the above-described unit, and by unilaterallychanging the working conditions of its employees in thatunit without affording the Union an adequate opportunityto bargain with it concerning such changes, Respondenthas engaged, and is engaging in, unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.5. By changing its work rules, and making them morestringent and less permissive, and by otherwise harassingits employees, in retaliation against its employees' selectionof the Union as their exclusive bargaining representative,Respondent engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.6. By laying off or terminating Charlotte Besson onFebruary 14, 1976, because of her support for the Union,Respondent engaged in unfair labor practices in violationof Section 8(a)(3) and (1) of the Act.7. By discharging, on February 14, 1976, employees inthe appropriate unit, including Helen Orlando, AnthonyOrlando, Virginia Owens, Michele Owens, Marie Deem,Maia Deem, John R. Oliver, Sallie Potts, Sallie Jean Potts,Anne Besson, Deborah Deem, Judith Ott, John Owens,and Peter Cruice, who were engaged in a concerted workstoppage caused by Respondent's unfair labor practices,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights protected by the Act,and prolonged the said unfair labor practice strike, therebyengaging in unfair labor practices in violation of Section8(a)(1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent did not engage in interrogation ofemployees concerning their union activities as alleged.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(aX)(1), (3),and (5) of the Act, it will be recommended that Respon-dent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that Respondent unlawfully terminat-ed or laid off Charlotte Besson on February 14, 1976, butoffered to reinstate her as of May 29, 1976, which offer sherefused, electing to join the strike of the other employeesuntil their dispute with Respondent had been settled. It willtherefore be recommended that Respondent make Char-lotte Besson whole for any loss of pay or other benefits shemay have suffered from the date of the discriminationagainst her to May 29, 1976, less her net earnings duringthat period, in accordance with the Board's formula as setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon at the rate of 6 percent per annum, asset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962).It is established Board policy not to provide backpay forstrikers, even though they may have been discharged bytheir employer in violation of the Act. See Kellstone, Inc.,206 NLRB 156 (1973); Astro Electronics, Inc., supra. It willtherefore be recommended that Respondent offer to eachstriking employee, including Charlotte Besson, upon his orher unconditional application for reinstatement, immediateand full reinstatement to the striking employee's former jobor, if such job no longer exists, to a substantially equivalentposition without prejudice to his or her seniority or otherrights and privileges, dismissing if necessary any employeehired since 6 p.m., February 14, 1976, to replace suchstriking employee. If, after such dismissal, there are notsufficient positions available for all the strikers, Respon-dent shall place their names on a preferential hiring list foremployment in suitable new openings in preference to newapplicants.Respondent shall also make whole those employeesentitled to reinstatement for any loss of earnings they mayhave suffered as a result of Respondent's failure toreinstate them upon application, as aforesaid, by paymentto each of them of a sum of money equal to that whicheach would have earned as wages and benefits from thedate of his or her unconditional application to return towork to the date of Respondent's offer of reinstatement,less his or her net earnings during such period, withbackpay and interest thereon to be computed in themanner prescribed by the Board in F. W. WoolworthCompany, supra, and Isis Plumbing & Heating Co., supra.See, e.g., Astro Electronics, Inc., supra at 573-574.I find that none of the striking employees are disqualifiedfrom reinstatement. Indeed, Respondent does not argue inits brief that any should be disqualified. Only seriousmisconduct actually engaged in by a striking employee isdisqualifying; an employee may not be disqualified for themisconduct of others in which he did not participate or forwhich he is not in some way personally responsible. SeeCoronet Casuals, Inc., 207 NLRB 304 (1973), and casescited at 321. In respect to this issue I have given particularattention to the threat made to Finch by John Owens andto Vega by Cruice. This sort of activity is not to becondoned. However, on occasion, such statements bystrikers may be regarded as part of the rhetoric of thepicket line, where, as here, they are isolated statements in aprotracted strike, apparently not taken seriously by theperson threatened, and there is an absence of concomitantviolence reinforcing the threat.I have also fully considered the allegations that HelenOrlando and Tony Orlando engaged in misconduct in thecourse of their employment which might disqualify them.However, as has been found, Respondent did not dischargethem when the alleged misconduct is said to have occurred,and Respondent accused them of wrongdoing only as a150 NYARI ODETTE, INC.part of its campaign of retaliation against the employeesfor selecting the Union as their bargaining representative.In the circumstances, I do not believe that they should bedisqualified from reinstatement.No affirmative provision will be recommended for therescission of Respondent's changes from past practicefound violative of Section 8(aX1) of the Act. These werefound to be unlawful because they were made in retaliationagainst employee selection of the Union as their bargainingrepresentative and constituted unilateral action in deroga-tion of the right of the employees to be represented by theUnion in respect to their working conditions. It will berecommended that Respondent cease and desist from suchpractices and bargain in good faith with the Unionconcerning working conditions of employees and changesin such conditions.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER26The Respondent, Nyari Odette, Inc., New Hope, Penn-sylvania, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Terminating privileges theretofore granted its em-ployees in reprisal for their union or other protectedconcerted activities.(b) Instituting changes in working conditions in reprisalfor and in order to discourage union membership oractivities or support of a labor organization.(c) In any other manner harassing its employees inreprisal for their union activities or other protectedconcerted activities.(d) Discriminating against employees by layoff, dis-charge, or in any other manner because its employeesjoined, aided, or supported a labor organization, orengaged in other protected concerted activities.(e) Refusing to bargain collectively in good faith withLocal 274, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, herein the Union, as theexclusive bargaining representative of the employees in theappropriate unit set forth in footnote 20 hereinabove withrespect to rates of pay, wages, hours of employment, orother conditions of employment, or with respect to anychanges in such conditions of employment.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofthe employees in the appropriate unit set forth above withrespect to rates of pay, wages, hours of employment, andother terms or conditions of employment, and, if anagreement is reached, embody such understanding in asigned agreement.(b) Regard and treat with the Union from the date good-faith bargaining commences and for 12 months thereafteras if the Union had been certified on the date that suchbargaining began.(c) Make Charlotte Besson whole for any loss of pay orbenefits which she may have suffered as a result of thediscrimination against her in the manner set forth in theRemedy section of this Decision.(d) Upon their unconditional application, offer to theemployees who have participated in the strike which beganon February 14, 1976, including Charlotte Besson, HelenOrlando, Anthony Orlando, Virginia Owens, MicheleOwens, John R. Oliver, Sallie Potts, Sallie Jean Potts, AnneBesson, Deborah Deem, Peter Cruice, Maia Deem, MarieDeem, John Owens, and Judith Ott, immediate and fullreinstatement and make them whole in the manner setforth in the Remedy section of this Decision.(e) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records, and all other records necessary in theeffectuation of this recommended Order.(f) Post at its place of business at New Hope, Pennsylva-nia, copies of the attached notice marked "Appendix."27Copies of said notice, on forms provided by RegionalDirector for Region 1, after being duly signed by anauthorized representative of Respondent, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed as to any alleged violation of the Actnot found hereinabove in this Decision.27 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."151